Judgment reversed on the law and the facts, with costs, and judgment directed for plaintiff as prayed for in the complaint, with costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made in accordance herewith. In our opinion, sections 65 and 66 of the Transportation Corporations LawJ  apply to the defendants’ bus lines or routes. They are common carriers in direct competition with the plaintiff and require local consents and certificates of public convenience and necessity to entitle them lawfully to operate said bus lines. Lazansky, P. J., Young, Carswell and Tompkins, JJ., concur; Davis, J., dissents. Settle order on notice.